Title: Eulalie Cathalan to Thomas Jefferson, 26 August 1819
From: Cathalan, Eulalie
To: Jefferson, Thomas


          
            
              Monsieur
               marseille le 26. aout 1819
            
            Depuis notre derniere du 10 cnt dont cy dessus copie, nous avons reçu par une lettre de m. Jn Vaughan de philadelphie, une remise pour votre compte de ƒ1312–50 ƒc payable dans Paris a 60 Jours de vue dont votre compte Sera dechargé apres l’encaissement.
            nous vous confirmons notre priere de nous etre favorable pour nous procurer la rentrée de ce qui etoit du par le gouvernement a feu m. Et. Cathalan.
            Nous avons l’honneur d’etre avec la plus parfaite Consideration
            
              Monsieur Vos tres h. & tres ob Serv
              Les hoirs de Etienne CathalanCathalan Ve Samatan
            
          
          
         
          Editors’ Translation
          
            
              Sir
              Marseille 26. August 1819
            
            Since our last of the 10th instant, which is copied above, we have received by a letter from Mr. John Vaughan, of Philadelphia, a remittance on your account of ƒ1312.50 payable in Paris at 60 days’ sight, which, after being collected, will discharge your account.
            
            We confirm our request that you favor us by procuring for us the funds the government owes to the late Mr. Stephen Cathalan.
            We have the honor to be with the highest consideration
            
              Sir, your very humble and very obedient servants
              The heirs of Stephen Cathalan Cathalan, Widow Samatan
            
          
        